    Case 1:05-cv-04622-DLI-RML Document 408 Filed 12/17/18 Page 1 of 4 PageID #: 18013
                                CLEARY GOTTLIEB STEEN & HAMILTON LLP


WASHINGTON, D.C.                                                 One Liberty Plaza                                                               ROME
PARIS                                                         New York, NY 10006-1470                                                           MILAN
                                                                    T: +1 212 225 2000
BRUSSELS                                                                                                                                   HONGKONG
                                                                    F: +1212 225 3999
LONDON                                                                                                                                         BEIJING
                                                                   clearygottlieb.com                                                     BUENOS AIRES
FRANKFURT
                                                                                                                                            SAO PAULO
COLOGNE
                                                                    D: +1 212 225 2490                                                      ABU DHABI
MOSCOW                                                             jЫackman@cgsh.com                                                            SEOUL




                                                                December 17, 2018

           BY ECF

         Hon. Dora L. Irizarry, U.S.D.J.
         United States Courthouse
         225 Cadman Plaza East
         Brooklyn, New York 11201

                   Re:    Strauss, et al. v. Crédit Lyonnais, S.A., 06-cv-702 (DLI) (RIL)
                          Wolf, et al. v. Crédit Lyonnais, S.A., 07-cv-914 (DLI) (RIL)
                          Weiss, et al. v. National Westminster Bank, Plc, 05-cv-4622 (DLI) (RIL)
                          Applebaum, et al. v. National Westminster Bank, Plc, 07-cv-916 (DLI) (RIL)

         Dear Chief Judge Irizarry:

                 On behalf of defendants Crédit Lyonnais, S.A. ("CL") and National Westminster Bank
         plc ("NatWest"), I am writing to call the Court's attention to last week's decision by the Seventh
         Circuit Court of Appeals in Kemper v. Deutsche BankAG, No. 18-1031 (7th Cir. Dec. 12, 2018)
         ("Kemper"), a copy of which is attached to this letter. Kemper provides further support for
         granting CL's and NatWest's pending summary judgment motions because there is no triable
         issue with respect to plaintiffs' inability to prove the "act of international terrorism" element of
         their claims under the Anti-Terrorism Act, 18 U.S.C. § 2333(a) (the "ATA"), under the
         requirements that the Second Circuit articulated earlier this year in Linde v. Arab Bank PLC, 882
         F.3d 314 (2d Cir. 2018).1

                 Kemper affirms the dismissal of an ATA claim in which the plaintiff alleged, similarly to
         plaintiffs' allegations here, that she was injured by reason of Deutsche Bank's providing or
         conspiring to provide material support to terrorism, in violation of 18 U.S.C. §§ 2339A and
         2339B. Slip op. at 8-9, 23. In particular, the complaint alleged that Deutsche Bank provided
         financial services to Iran, which allegedly used the funds made available by those services to

           See Mem. of Law of Def. Crédit Lyonnais, S.A. in Supp. of its Mot. for Summ. J., dated April 11, 2018, Strauss
         ECF No. 465 ("CL Br."); Reply Mem. of Law of Def. Crédit Lyonnais, Ѕ.A. in Further Supp. of its Mot. for Summ.
         J., dated May 23, 2018, Strauss ECF No. 471 ("CL Reply"); Mem. of Law of Def. Nat'l Westminster Bank plc in
         Supp. of its Mot. for Summ. J., dated April 11, 2018, Weiss ECF No. 398 ("NW Br."); Reply Mem. of Law of Def.
         Nat'l Westminster Bank plc in Further Supp. of its Mot. for Summ. J., dated May 23, 2018, Weiss ECF No. 404
         ("NW Reply").



                         Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
Case 1:05-cv-04622-DLI-RML Document 408 Filed 12/17/18 Page 2 of 4 PageID #: 18014

  Hon. Dora L. Irizarry, p. 2


  finance terrorist attacks on U.S. soldiers by Iran's proxies in Iraq, including the attack by which
  plaintiff was injured. Id. at 3-7. The complaint alleged that Deutsche Bank "knew or was
  deliberately indifferent" to Iran's role in the attacks, and that the bank also knew "that the
  financial oversight systems imposed as part of the U.S. sanctions on Iran relied on financial
  institutions as the first line of defense to prevent Iran from using the U.S. financial system for
  terrorist funding." Id. at 7. These allegations against Deutsche Bank were based largely on the
  bank's admissions that it had violated U.S. sanctions, including those prohibiting transactions
  with Iran as a State Sponsor of Terrorism, which were contained in a consent decree that
  Deutsche Bank entered into with the New York State Department of Financial Services. Id. at 6.

           Notwithstanding these allegations, the Seventh Circuit ruled that the complaint failed to
  allege, as the ATA's "act of international terrorism" element requires, 18 U.S.C. § 2331(1), that
  Deutsche Bank's conduct "involve[d] violent acts or acts dangerous to human life" or was
  apparently "intended to intimidate or coerce a civilian population." Slip op. at 9-10.2 In making
  that ruling, the Seventh Circuit rejected at least two arguments that plaintiffs in these cases have
  made in an attempt to avoid summary judgment on their ATA claims despite their inability to
  prove this element.

          First, plaintiffs have argued that, when a defendant is alleged to have knowingly violated
  § 2339B, the question of whether it also exhibited an intent to intimidate or coerce a civilian
  population or government — which Lindе makes clear is a separate element of a civil ATA claim
  — is always a fact question for the jury.3 Kemper squarely rejects this argument, and affirms the
  dismissal of the complaint in that case for failure to allege facts that would satisfy the apparent
  terroristic intent prong, notwithstanding the plaintiff's allegations that Deutsche Bank knowingly
  violated § 2339B. See slip op. at 9-10 ("Kemper's complaint fails plausibly to allege that
  Deutsche Bank's actions satisfy the statutory definition of international terrorism and thus fall
  within the ambit of the ATA," including because those actions "do not appear intended to
  intimidate of coerce any civilian population or government"). The Seventh Circuit would not
  (and could not) have affirmed the complaint's dismissal if, as plaintiffs have argued here, the
  question of apparent terroristic intent is always a jury question as long as there is evidence (or a
  plausible allegation) that the defendant violated § 2339В.4

          Second, Kemper supports CL's and NatWest's showing that the evidence on which
  plaintiffs rely to avoid summary judgment on the "apparent terroristic intent" prong is
  insufficient to create a triable issue concerning that prong as a matter of law. Specifically, in an

  2
    The court also affirmed on the ground that the complaint failed to adequately plead the requisite proximate
  causation, id. at 15-19, and thus expressly declined to reach the question whether, in light of recent Supreme Court
  precedent, the ATA requires proof of but-for causation, id. at 11-12. Although this ruling further supports CL's and
  NatWest's prior showings that no reasonable juror could find that plaintiffs' injuries were caused "by reason of
  CL's or NatWest's conduct, we recognize that the Court has already addressed this issue in its prior summary
  judgment rulings, and thus note it here solely to preserve the argument.
  з See,e.g., Pls.' Mem. of Law in Opp. to Def's Mot. for Summ. J., dated May 8„ 2018, Strauss ECF No. 470
  ("Strauss Pl. Br.") at 3 ("Whether Defendant's knowing violations of §2339B satisfy elements of §2331(1) `raises
  questions of fact for a jury to decide,' not questions for a court to decide as a matter of law"); Pls.' Mem. of Law in
  Opp. to Def.'s Mot. for Summ. J., dated May 8, 2018, Weiss ECF No. 403 ("Weiss Pl. Br.") at 8 (same).
  a In any event, plaintiffs' argument is inconsistent with Linde, as CL and NatWest have previously shown. See CL
  Br. at 17-20; NW Br. at 16-20; CL Reply at 2-3; NW Reply at 2-3.
Case 1:05-cv-04622-DLI-RML Document 408 Filed 12/17/18 Page 3 of 4 PageID #: 18015

  Hon. Dora L. Irizarry, p. 3


  attempt to show that CL and NatWest acted with "apparent terroristic intent," plaintiffs here rely
  almost exclusively on statements contained in settlement agreements entered into by the parents
  and/or affiliates of CL and NatWest, respectively, concerning unrelated violations of U.S.
  sanctions against Sudan, Cuba, Burma, and Iran. See, e.g., Strauss Pl. Br. at 1, 13-14 (arguing
  that these settlements show that CL "systematically disregarded U.S. sanctions"); Weiss Pl. Br. at
  1, 13 (same with respect to NatWest).5 In Kemper, however, even though (unlike here) Deutsche
  Bank's settlement and related admissions concerned the same financial transactions that were
  alleged to have caused the plaintiffs injuries,6 the Seventh Circuit ruled that this evidence was
  insufficient as a matter of law to show that Deutsche Bank's conduct satisfied the apparent
  terroristic intent prong:

           Deutsche Bank's actions also do not appear intended to intimidate or coerce any
           civilian population or government. 18 U.S.C. § 233l(1)(b)(i), (ii). To the
           objective observer, its interactions with Iranian entities were motivated by
           economics, not by a desire to "intimidate or coerce." This view is bolstered by
           the consent decree between Deutsche Bank and the New York State Department
           of Financial Services. While that decree describes Deutsche Bank's many
           wrongful actions taken in attempts to evade the U.S. sanctions apparatus, it never
           once mentions terrorism. Indeed that decree repeatedly states that Deutsche Bank
           built its sanctions-evading business because it was "lucrative."

  Kemper, slip op. at 10.

           The same is true here. Even if the settlements plaintiffs cite in these cases were relevant
  or admissible (and they are not), none connects the banks to "terrorism." 7 Nor do they "state or
  suggest that any of the transactions [either bank] processed were used to fund terrorism."
  Kemper, slip op. at 6. And, as in Kemper, those settlements at most suggest that the banks "were
  motivated by economics, not by a desire to `intimidate or coerce." Id. at 10. As a matter of law,
  this evidence is therefore insufficient to bring plaintiffs' claims "within the ambit of the ATA."
  Id. at 9-10.

         Accordingly, and for the other reasons presented in their briefs, the Court should grant
  CL's and NatWest's Linde-based motions for summary judgment.




  s The only other evidence plaintiffs cite is their "scienter evidence" (i.e., evidence on the basis of which the Court
  found a genuine dispute as to whether the banks knew or were willfully blind to the fact that their respective
  customers were funding Hamas). See Strauss Pl. Br. at 13, 24-25; Weiss Pl. Br. at 12, 24-25. But, as Linde holds,
  and Kemper confirms, a defendant's knowing violation of § 2339В, without more, is insufficient to show the
  requisite apparent terroristic intent.
  6As both banks have shown, none of the settlements on which plaintiffs rely is relevant, including because none
  relates to the accounts or transactions at issue in these cases (and they are inadmissible for other reasons, too). See
  CL Reply at 7-8; NW Reply at 7-8.
   See Decl. of Aaron Sehlanger, dated May 8, 2018, Strauss ECF No. 467, Exs. 17, 18; Dec!. of Aaron Schlanger,
  dated May 8, 2018, Weiss ECF No. 400, Exs. 2, 3.
Case 1:05-cv-04622-DLI-RML Document 408 Filed 12/17/18 Page 4 of 4 PageID #: 18016

   Hon. Dora L. Irizarry, p. 4


                                           Respectfully,



                                           Jonathan\~lackman
   Enclosure

   cc:    All Counsel of Record (by ECF)
